NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0114n.06
                           Filed: February 14, 2006

                                            No. 05-3317

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JOHN WYSONG,                                               )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                 )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE SOUTHERN
v.                                                         )        DISTRICT OF OHIO
                                                           )
BRUCE RAMAGE, Officer and JAIMEE COULTER,                  )            MEMORANDUM
Patrolman,                                                 )              OPINION
                                                           )
       Defendants-Appellants.                              )




BEFORE: MARTIN, NORRIS, and DAUGHTREY, Circuit Judges.

       PER CURIAM. Defendants Bruce Ramage and Jaimee Coulter appeal an order of the

district court denying them qualified immunity in a lawsuit brought against them by plaintiff John

Wysong, who contends that they used excessive force during his arrest.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in denying defendants qualified immunity.

       Because the reasoning which supports the denial of qualified immunity has been articulated

by the district court, the issuance of a detailed written opinion by this court would serve no useful

purpose. According, the ruling of the district court is affirmed upon the reasoning employed by that

court in its Opinions and Orders dated January 18, 2005 and February 24, 2005.
No. 05-3317
Wysong v. City of Heath




                          -2-